Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Pat 2014-066655 in view of Segawa (US 2014/0046595).  The JP ‘655 discloses a conventional electrical vehicle to predict the electricity consumption rate predicting device as admitted in the applicants’ specification on pages 1-2. However, the JP ‘655 does not use an average speed of the vehicle to calculate/predict the electricity consumption rate.  Segawa teaches the use of a vehicle speed data acquire vehicle speed data linked in map information, and average vehicle speeds calculated from the vehicle speed data; a predicted vehicle speed transition simulating a change in vehicle speed; and apply an electricity consumption rate model of the vehicle to the calculated predicted vehicle speed transition to predict an electricity consumption rate corresponding to the average vehicle speed ([0045] [0046] [0053] [0060] [0061]).  Since the prior art references art from the same field of endeavor, the purpose disclosed by Segawa would have been recognized in the pertinent art of JP ‘655.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide the device of JP ‘655 with the use of the average speed of the vehicle as taught by Segawa.  Regarding claimed to calculate the average of the speed from the multiple vehicles, it would be considered within the ability of one ordinary skilled in the art. 

Regarding claim 2, creating an information map, Segawa discloses the use of an information map, thus, storing/creating an information map would be known in the art.

Regarding claimed particular speed variation portions during traveling, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic electricity consumption rate prediction and normally has the laboratory test facilities. To optimize or select the various travel conditions would be within the ability of ordinary skilled in this art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846. The examiner can normally be reached M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        September 24, 2022